                                                                          Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

RICHIE JONES,

      Plaintiff,

v.                                             CASE NO. 3:20cv5532-MCR-EMT

ANDREW SAUL,

      Defendant.
                                    /

                                    ORDER

      The chief magistrate judge issued a Report and Recommendation on March

26, 2021. ECF No. 21. The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1).   I have made a de novo determination of all

timely filed objections.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation, ECF No.

21, is adopted and incorporated by reference in this Order.
                                                                           Page 2 of 2




       2.     Defendant’s unopposed Motion for Entry of Judgment Under Sentence

Four of 42 U.S.C. § 405(g) with Reversal and Remand of the Cause to the Defendant,

ECF No. 20, is GRANTED.

       3.     The clerk of court is directed to enter JUDGMENT in favor of Plaintiff

under Fed. R. Civ. P. 58, REVERSING the Commissioner’s decision pursuant to

sentence four of 42 U.S.C. § 405(g) and REMANDING the case for further

administrative proceedings consistent with the Report and Recommendation. ECF

No. 21.

       3.     The clerk of court is directed to close the case.

       DONE AND ORDERED this 30th day of April 2021.



                                          s/ M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5532-MCR-EMT
